1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     U.S. BANK NATIONAL ASSOCIATION, Case No. 3:17-cv-00054-MMD-WGC
      AS TRUSTEE, FOR THE GSAMP TRUST
7     2006-NC1     MORTGAGE      PASS-
      THROUGH CERTIFICATES, SERIES
8     2006-NC1,

9                                     Plaintiff,

10           v.

11    YORKSHIRE MANOR I HOMEOWNERS
      ASSOCIATION; and PHIL FRINK &
12    ASSOCIATES, INC.,
                         Defendant.
13

14          This dispute arises from the foreclosure sale of property to satisfy a homeowners’

15   association lien. As a result of a stipulated judgment (ECF No. 26), only one Defendant

16   remains in this case—Phil Frink & Associates, Inc. (“Frink”). Plaintiff asserts claims against

17   Frink for quiet title and declaratory relief. (ECF No. 1 at 10-14.) In the prayer for relief,

18   Plaintiff primarily seeks a declaration that the foreclosure sale did not extinguish its first

19   deed of trust. (Id. at 17.) Plaintiff’s requested relief is moot because the HOA agreed to

20   quitclaim deed the subject property to Plaintiff in the stipulated judgment. (See ECF No.

21   26 at 3-4.) The stipulated judgment also rendered moot Plaintiff’s claims against Frink.

22          It is therefore ordered that Plaintiff’s claims against Frink are dismissed as moot.

23          It is further ordered that Clerk of the Court close this case.

24          DATED THIS 18th day of June 2019.

25

26
                                                         MIRANDA M. DU
27                                                       UNITED STATES DISTRICT JUDGE

28
